06/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0014


                            No. DA 21-0114


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JACK WARREN MAXVILL, JR.,

           Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

there being no objection from the State, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 28, 2022, within which to prepare, file,

and serve Appellant’s reply brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 6 2022